WHEELER, District Judge
(after stating the facts). This importation is of goods woven of flax, and of jute and flax, much less than 60 inches wide, and used chiefly in clothing. Similar goods were found, in favor of the same importers, to be burlaps, and assessed as such. In re White, 53 Fed. 787. These are protested to be burlaps, not exceeding 60 inches in width, under paragraph 364 of the tariff act of 1890, but are found now to be manufactures of jute and of flax not specially provided for, under paragraphs 371 and 374. Such goods were specially mentioned, as manufactures of flax, jute, or hemp, in the tariff act of 1883, and provided for as such. That special mention was omitted in the act of 1890; but they were such manufactures, and not burlaps, before, and that omission did not change the nature of the goods, nor the class to which they belonged. Robertson v. Rosenthal, 132 U. S. 460, 10 Sup. Ct. 120. The former finding, although followed by the court as a finding, was not conclusive, if misleading, as to future importations. Falk v. Robertson, 137 U. S. 225, 11 Sup. Ct. 41. The finding in this case seems to have been well warranted, and, as said by Judge Coxe in respect to the former finding, it should be undisturbed. Decision of board of general appraisers affirmed.